DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross (US Pub 2017/0295657).
Regarding claims 1-2, 7, 9 and 10: Gross teaches a chemically strengthened glass comprising a compressive stress layer wherein the compressive stress is greater than 600MPa, or even greater than 700MPa, at the surface, the depth in the layer at which the stress is 50MPa is greater than 50 micron, or even greater than 65micron, from the surface and the depth at which the stress is 30MPa is greater than 60micron, or even greater than 75micron, from the surface (see stress profile in Figure 23 for Examples 6, par 0316, and Table 9). 
Gross’ glasses can be made to have a KIC of 0.8 or greater or even 0.9 MPa . m1/2 or greater (0142), the base glass composition of their chemically strengthened glass comprises in mol%, 63.46 SiO2, 15.71 Al2O3, 0 B2O3, 2.45 P2O5 6.37 Li2O 10.69 Na2O 0K2O 0.06MgO, 0CaO, 0SrO, 0BaO, 1.15ZnO, 0TiO2 and 0ZrO2 (see base composition for Examples 6 in par 0316) and the Young’s modulus of their glass is 
Regarding claim 6: The glass has a thickness of 0.8mm (0316) and the DOL meets th requirements of claim 8 (see Fig 23). 
 
Response to Arguments
Applicant’s arguments filed February 26,2021 have been considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784